NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SAM CONSIGLIO, Jr.,                             No. 19-17496

                Plaintiff-Appellant,            D.C. No. 1:16-cv-01268-AWI-SAB

 v.
                                                MEMORANDUM*
PAMELA AHLIN; BRANDON PRICE,

                Defendants-Appellees,

and

EDMUND G. BROWN, Jr.,

                Defendant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      California civil detainee Sam Consiglio, Jr. appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

claims. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      Consiglio failed to include any argument in his opening brief regarding the

district court’s dismissal of his action as untimely under the applicable statute of

limitations, and thus has waived any challenge to that issue. See McKay v.

Ingleson, 558 F.3d 888, 891 n.5 (9th Cir. 2009) (arguments not raised in an

appellant’s opening brief are waived).

      AFFIRMED.




                                          2                                     19-17496